Citation Nr: 0001596	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-12 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that in the August 1998 substantive appeal 
(Form 9), the veteran indicated that he desired a Travel 
Board hearing at the local RO.  However, in correspondence 
the following month, the veteran withdrew this request.  In 
view of the foregoing, the Board is satisfied that the 
veteran's Travel Board hearing request has been withdrawn.  
38 C.F.R. § 20.704(d), (e) (1999).

The veteran's appeal originally included the issues of 
entitlement to service connection for schizophrenia and post-
traumatic stress disorder (PTSD).  The Board notes that a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
During the January 1999 personal hearing, the veteran 
testified that he wanted to withdraw the issue of entitlement 
to service connection for PTSD from appellate review.  The 
Board finds that this constitutes the requisite "writing" 
to withdraw the issue.  Consequently, the only issue 
currently before the Board for review is entitlement to 
service connection for schizophrenia.  Accordingly, the Board 
will limit its consideration to that issue.


FINDINGS OF FACT

1.  A January 1999 private medical report relates the 
veteran's current schizophrenia to his period of active duty.

2. It is plausible that the veteran's schizophrenia may be 
linked to service.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well-grounded claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service personnel records indicate that in March 1970, the 
veteran was found guilty of being absent without leave, and 
was confined to hard labor for two months.  He was discharged 
from service under honorable conditions in July 1970.  
Service medical records are negative for diagnosis or 
treatment of schizophrenia, and the July 1970 separation 
examination report notes a normal psychiatric evaluation.

In April 1984, the veteran filed a claim of entitlement to 
service connection for "nerves," indicating that the 
disorder had its onset in 1968.  The veteran failed to appear 
for a June 1984 VA examination, and his claim was denied in 
August 1984.  He again failed to report for a VA examination 
in September 1984, and the RO continued the denial of service 
connection the following month.  

Private medical records show treatment for psychiatric 
complaints from February 1985 to July 1985.  A February 1985 
record reports that the veteran recently began hearing 
voices, and last heard these voices four days earlier.  The 
examiner opined that the veteran may have been "chronically 
paranoid."  A March 1985 record notes decreased paranoia, 
and records dated from March 1985 to July 1985 indicate that 
the veteran remained relatively stable.

A July 1988 private mental status evaluation notes that the 
veteran had been in jail for approximately one week for 
disturbing the peace.  At that time, the veteran related that 
he had been "living on the street" for the previous two 
months.  He stated that he would like to work, but indicated 
that he "simply cannot get along with his employers or other 
employees."  He gave a history of psychiatric treatment 
since 1985, but reported that he had never been committed or 
hospitalized for psychiatric treatment.  While Prolixin was 
prescribed in 1985, the veteran had not taken any 
psychotropic medication since 1986.  Chlorpromazine was 
prescribed while the veteran was in jail.  The final 
assessment was chronic schizophrenia, schizoaffective type 
and depressed.

A July 1992 private psychiatric report notes a "long history 
of major psychiatric problems."  The record reports that the 
veteran had been arrested "on more than one occasion," and 
was previously admitted to several psychiatric institutions.  
On mental status examination, the veteran was noted to be 
"somewhat more paranoid" than during his previous 
evaluation in May 1992.  The diagnostic impression was 
schizophrenic reaction of the paranoid type. 

A February 1995 private psychological report notes that the 
veteran shot and killed a motel clerk in April 1992, over a 
dispute involving reservations.  According to the record, he 
was in a paranoid delusional state in which he believed that 
multiple hotels had a conspiracy against him, and he would 
not be able to get lodging elsewhere.  He feared that he 
would be forced to live on the street, where he would be 
beaten and tortured by other homeless people.  While the 
veteran was convicted of second degree murder with 
enhancement and use of a semi-automatic pistol, he was found 
not guilty by reason of insanity.  He was committed to a 
state hospital in June 1993.  The final impression was AXIS I 
: Paranoid schizophrenia; dysthymia, late onset; cocaine 
abuse; marijuana dependence.  AXIS II : No diagnosis.  AXIS 
III: Defer to physician.  AXIS IV : Psychosocial stressors - 
incarceration in inpatient hospital.  AXIS V : Current GAF - 
57; Highest GAF Past Year - 35.   

A November 1996 private hospital report notes a diagnosis of 
AXIS I : Schizophrenia, paranoid type; and other substance 
abuse.  AXIS II : No diagnosis.  AXIS III : None.  AXIS IV : 
Interaction with the legal system/crime problems - 
incarceration.  AXIS V : Current GAF - 60; highest GAF Past 
Year - 60.    

According to a record dated in May 1997, the veteran started 
attending a conditional release program in March 1996.  The 
current diagnosis was AXIS I : Schizophrenia, paranoid type; 
and other substance abuse.  AXIS II : No diagnosis.  AXIS III 
: None.  AXIS IV : Legal.  AXIS V : Current GAF - 60.

The veteran filed a claim of entitlement to service 
connection for schizophrenia in September 1997, asserting 
that his psychiatric disorder had its onset during service.

Private medical records show outpatient treatment for the 
veteran's psychiatric disorder from 1997 to 1998.

During a January 1999 personal hearing, the veteran testified 
that he was assaulted several times during service, which led 
to depression and drug use.  Transcript (T.) at 3.  He was 
later convicted of desertion, and was incarcerated for 
approximately two months.  T. at 3 and 8.  The veteran 
reported that while apathy and depression were noted during 
service, schizophrenia was not diagnosed.  T. at 8.  

The veteran testified that he had been hospitalized for 
treatment of his psychiatric disorder several times since his 
separation from service.  T. at 5.  He was initially admitted 
to St. John's Hospital in Santa Monica, California in 1978 or 
1979, and paranoid schizophrenia was diagnosed.  T. at 2-3 
and 11-12.  He stated that he held approximately 10 jobs 
following his discharge from service, and last worked on a 
full-time basis in May 1986.  T. at 7.  Following 
hospitalization from 1992 to 1997, the veteran lived in a 
half-way house for approximately nine months.  T. at 9.  He 
currently lived on his own, and was taking vocational 
rehabilitation classes.  T. at 9.    The veteran received 
counseling twice a week, and was treating his schizophrenia 
with Prolixin.  T. at 6-7.

A January 1999 private report notes a diagnosis of paranoid 
schizophrenia, and indicates that the veteran was 
participating in the state's conditional release program.  
According to the record, the veteran requested that the 
examiner provide "any kind of information to support him in 
his suspicion that his current illness could have begun 
towards the end of his tenure in the U.S. Marine Corps."  
Citing the Diagnostic and Statistical Manual of Mental 
Disorders : Fourth Edition, the report notes that men 
typically develop schizophrenia in their early to mid 20s.  
While the onset of this disorder may be "abrupt or 
insidious," the majority of individuals display some type of 
prodromal phase manifested by the gradual development of a 
variety of symptoms, including social withdrawal, loss of 
interest in school or work, deterioration in hygiene and 
grooming, unusual behavior, and outbursts of anger.  Based on 
her work with the veteran, the examiner stated that his 
personality structure and current disease process would be 
consistent with this gradual type onset.  She opined that 
"one could conclude that [the veteran's] apathy, AWOL, and 
his appearance not being up to expected standards might be 
evidence of early signs of decompensation to schizophrenia."

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for schizophrenia is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  In this case, the 
veteran claims to have experienced symptoms of schizophrenia 
in service.  His statements with respect to his in-service 
symptoms must be accepted as true for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Several diagnoses of 
schizophrenia are of record, and a January 1999 private 
medical report suggests that the veteran's current 
schizophrenia had its onset during service.  These, too, must 
be presumed to be credible for the limited purpose of 
establishing whether the claim of entitlement to service 
connection for schizophrenia is well grounded.  Consequently, 
the veteran's claim for service connection for schizophrenia 
is well grounded, and  VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for 
schizophrenia is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
schizophrenia is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In essence, the veteran contends that he experienced symptoms 
of schizophrenia during his period of active duty, and a 
January 1999 private medical report suggests that current 
schizophrenia had its onset in service.

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  To comply with the statutory 
requirements of 38 U.S.C.A. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  The Court has 
further held that in a merits determination, the lack of 
evidence of treatment may bear upon the crediblity of the 
evidence of continuity.  Savage, 10 Vet. App. at 496.

The record in this case is devoid of complaints, statements 
of medical history or clinical findings of a diagnosed 
psychiatric disability in service or for years thereafter.  
In conjunction with his claim, the veteran has advanced 
evidentiary assertions as to the history of symptoms of his 
claimed disability.   To the extent those evidentiary 
assertions are not supported by clinical records, or are 
contradicted by findings or statements of history provided 
for treatment purposes, the probative weight to the accorded 
to those evidentiary assertions is an adjudicative, not a 
medical determination.  

The record shows that the veteran first asserted that he had 
a psychiatric disability in service in his 1984 claim, over 
thirteen years after his separation from active duty.  In 
response to a request that he list all treatment for this 
disability post service, he identified only treatment in 
1984.  February 1985 documents referring the veteran for 
psychiatric evaluation contain a review of his past 
psychiatric treatment.  It was noted that he had a history of 
schizophrenia, paranoid.  One entry indicates his only prior 
recorded inpatient care was at the "Forensics Unit" from 
April 21 to July 25, 1983, and at "So. East Aug. Haw." from 
May 12-17, 1983.  Another entry in February 1985 reflects 
that he had been hospitalized one year earlier at "Augustus 
Hawkins."  There is a further reference to a three day or 
eleven day (the entry is ambiguous) hospitalization at "St. 
John's."  When seen in February 1985, he stated for 
treatment purposes that he "recently" began hearing voices.  
He provided no history of such symptoms extending back to 
service.  A detailed history recorded in July 1988 in 
conjunction with an examination by a psychologist is 
conspicuous for an absence of any recorded assertion by the 
veteran of the presence of any psychiatric symptoms in 
service or for years thereafter.   

When the veteran submitted a claim for service connection in 
September 1997, the RO responded with a request that he 
identify all post service treatment for the claimed disorder.  
The veteran provided a release authorization for one 
facility, although he did not indicate the date of treatment.  
In another document dated in September 1997, he listed a 
series of treating facilities beginning in with St. John's 
Hospital, Santa Monica, CA. in 1978 and extending to March 
1997.

Additional records developed by the RO included a 
psychological assessment in February 1995 that contained an 
extensive review his history.  He reported a "General 
Discharge under psychiatric conditions" from service.  He 
stated he did not like the training regime because the 
trainees were assaulted and he developed an apathetic 
attitude.  He admitted an extensive history of drug use, 
specifically post service.  He also reported a long history 
of hallucinations.  His initial hospitalization reportedly 
was in 1979 after a domestic dispute.  In 1982, he was seen 
for acting out and being a "little paranoid."  He reported 
consistent paranoid thoughts and hearing voices from 1986 to 
1993.  He often associated these with drug use.  The 
evaluator noted the veteran's history of dropping out of high 
school after an altercation with a teacher, development of an 
apathetic attitude in service and dismissal from law school 
post service, reportedly for failure to maintain grades, 
followed by self defeating drug use as "perhaps as an 
attempt to medicate his depression and mask his psychotic 
symptoms."

At the January 1999 personal hearing, the veteran testified 
that he initially received treatment for schizophrenia in 
1978 or 1979 at the St. John's Hospital in Santa Monica, 
California.   A review of the record also reveals that the 
veteran began receiving benefits from the Social Security 
Administration (SSA) in December 1988, which were suspended 
in February 1995.  

After a preliminary review of the record, it does not appear 
that the RO has attempted to obtain a copy of the veteran's 
Social Security records.  There are also indications in the 
record of the potential existence of additional post service 
treatment records that may also contain findings and history 
pertinent to this claim.    The Board notes that these 
records may be highly relevant to the disposition of the 
veteran's claim, both for the purpose of establishing key 
facts and for purposes of evaluating the probative value of 
the veteran's evidentiary assertions and other evidence of 
record.  In this regard, the Court has held that the duty to 
assist requires that the VA obtain all relevant facts, not 
just those for or against the claim, and that where the 
records are in the possession of the Federal Government, VA 
is responsible for securing the material.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  In the alternative, if 
there was in fact no SSA award or no records, this should be 
documented in the record.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
psychiatric disorder that are not 
currently a part of the record.  In 
addition, the RO should review and 
consider the above discussion of the 
reported dates and places of post service 
treatment.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.  
In particular, the RO should attempt to 
obtain treatment records from St. John's 
Hospital in Santa Monica, California in 
1978 or 1979, as well as the reported 
treatment in 1983-1985, as documented in 
the 1985 treatment records. 

3.  The RO should contact the Social 
Security Administration (SSA) and request 
a copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991).

4. After the development in paragraphs 2 
and 3, but not dependent upon whether 
these actions actually result in the 
production of additional medical records, 
the appellant should be afforded a 
current VA psychiatric examination.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, as well as 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include a 
detailed description of the appellant's 
symptoms, clinical findings, and 
associated functional impairment.  
Further, the examiner should address the 
following:

a) the diagnostic classification of all 
current psychiatric pathology; and

b) The degree of medical probability, 
expressed in percentage terms, that any 
current psychiatric disorder is causally 
linked to the veteran's service.  In this 
context, it would be helpful to the Board 
for the physician to discuss the 
significance of any "prodromal phase" 
of the disability and comment upon: 

(i)  what the medical literature reflects 
about the duration of the "prodromal 
phase"; 

(ii) assuming the "prodromal phase" in 
this case could be viewed as extending 
back to the period of service as 
indicated in the January 1999 medical 
report, whether the "prodromal phase" 
(or perhaps even the active presence of 
psychotic symptoms) also extended back to 
the veteran's high school days, as 
apparently indicated in the February 1995 
medical report, and if the "prodromal 
phase" or active phase extended back to 
the veteran's high school days, whether 
there was any increase in disability 
beyond the nature progress of the disease 
during service; and 

(iii) whether a medical opinion as to 
whether the "prodromal phase" or active 
phase of the psychotic disability existed 
as early as the period of service, or 
prior to service, is a matter of 
speculation on the record as it now 
exists.

c)  what is the relationship, if any, of 
any abuse of substances, including 
specifically cocaine and marijuana, to 
the development of any mental disease now 
present.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's psychiatric disorder, should be 
provided.  Any opinions expressed must be 
accompanied by a complete rationale.

The veteran is advised that this examination 
may provide findings and opinions that are 
vital to his claim and that a failure to 
report and cooperate with the examination may 
have adverse consequences to his claim.  
Derwinski v. Connolly, 1 Vet. App. 566 
(1991).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for schizophrenia.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals





 



